DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/13/2022, with respect to the rejection(s) of amended claim(s) 1 under Martinchek, Imanshi, Yu, and Homma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martinchek, Imanshi, Yu, Homma, and the new prior art of Kobayashi et al. (US 2009/0136807 A1, hereafter Kobayashi).  Kobayashi is relied upon for teaching a seal member that surrounds screw holes as detailed in the claim rejections below.
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.  The arguments are presented that Homma would not teach communication between a first and second case unit where tightening bolts 132a extend.  These arguments are not found persuasive due to the fact that the bolts or corresponding holes of Homma are not taught to be sealed or gas tight and would therefore allow some degree of communication.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the interruption control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1 while the limitation of “an interruption control unit” is first introduced in claim 8.  For purposes of expedited examination it has been assumed that claim 10 is intended to depend on claim 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek et al. (US 2016/0013508 A1, hereafter Martinchek) in view of Imanshi et al. (US 2017/0358813, hereafter Imanshi), in view of Yu et al. (US 2018/0166731 A1, hereafter Yu), in view of Homma (US 2009/0208799 A1, hereafter Homma), and further in view of Kobayashi et al. (US 2009/0136807 A1, hereafter Kobayashi).
With regard to claim 1, Martinchek teaches a fuel cell system comprising: a fuel cell stack including a plurality of power generation cells that are stacked together [0001-0002];
a stack case containing the fuel cell stack (enclosure 150, end plate 110, and cover 160); 
wherein the stack case comprises:
a case body (enclosure 150) configured to cover the fuel cell stack from a direction perpendicular to a direction in which the plurality of power generation cells are stacked together [0020, fig. 1];
a first end cover (cover 160) tightened to the case body by a plurality of first bolts (upper set of bolts 155) extending in the stacking direction in a manner to cover a first opening at one end of the case body [0031, fig. 5]; and 
a second end cover (end plate 110) tightened to the case body by a plurality of second bolts (lower set of bolts 155) extending in the stacking direction in a manner to cover a second opening at another end of the case body [0031, fig. 5], and
wherein a plurality of first screw holes (150B) are formed in one end surface of the case body, and the plurality of the first bolts are configured to be screwed into the first screw holes in a state where the plurality of first bolts are inserted into a plurality of first insertion holes formed in the first end cover [0031, fig. 5];
a plurality of second screw holes (150B) are formed in another end surface of the case body, and the plurality of second bolts are screwed into the plurality of second screw holes in a state where the plurality of second bolts are inserted into a plurality of second insertion holes formed in the second end cover [0026, 0031, fig. 5];
Martinchek teaches a recess (aperture 150 SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach an electrical equipment unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  This would obviate the use of controllers and sensors in aperture 150 SA since they would be required for diagnostic or maintenance functions affording convenient access as suggested by Martinchek.  Furthermore the use of electrical equipment such as controllers with fuel cells is well known in the art as evidenced by Imanshi, which teaches a controller located within a recess of a fuel cell housing [0017, fig. 2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller of Imanshi with the aperture of Martinchek for the benefit of enabling monitoring of fuel cell conditions such as voltage [Imanshi 0017-0018].
Martinchek does not explicitly teach that a first screw hole penetrates through to a side surface of the recess.  However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of helping to attach the first end cover and only require a change in size of the screw hole or a rearrangement of parts to locate the recess closer to the screw hole.  See MPEP 2144 IV, VI.
Martinchek further teaches an outer seal member (seal 170) configured to seal a position between the case body and the first end cover in an air-tight manner (environmental sealing) is provided between the plurality of first screw holes and the first opening [0031, fig. 5].  Martinchek does not teach that the seal member surrounds the plurality of second screw holes.  However, in the same field of endeavor, Kobayashi teaches a seal member (seal material 53) that surrounds bolt holes (bolt holes 15, analogous to screw holes of Martinchek) [0130].  It would have been obvious to one of ordinary skill in the art to use the seal material configuration of Kobayashi with the fuel cell of Martinchek since it is known to provide the benefit of preventing water leakage [Kobayashi 0133]. 
Martinchek further teaches a second screw hole (central screw holes of lower screw holes seen in fig. 5) aligned with the recess in the stacking direction is closed on one side of the recess closer to the other (lower) end of the case body [0027, fig. 5].
Martinchek does not explicitly teach a ventilation portion that would cover the plurality of second bolts from the outside.  However, in the same field of endeavor, Yu teaches the use of an external cover with a ventilation portion (50) on an external surface of the cover [0036, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ventilation portion of Yu with the fuel cell of Martinchek for the benefit of reducing moisture build up in the fuel cell [0007, 0010].  Yu would not explicitly teach locating the ventilation portion to cover the second bolts of Martinchek, however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of allowing for ventilation and only require a rearrangement of parts.  See MPEP 2144.04 VI.
Martinchek teaches second bolts and insertion holes on the periphery and would not explicitly teach second insertion holes allowing communication with an internal space of the ventilation portion and an internal space of the case body.  However, in the same field of endeavor, Homma teaches the use of central bolts (tightening bolts 132a) and corresponding insertion holes that would allow for communication between an internal space of the case body and an external housing (case 84a, which would be analogous to the ventilation portion of modified Martinchek) [0041, 0049, fig. 8].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the central bolts and corresponding insertion holes of Homma with the fuel cell of modified Martinchek for the benefit of allowing for a symmetric tightening of stack components [Homma 0027].  When applied to the fuel cell of modified Martinchek the central second bolts and corresponding insertion holes would allow for communication between an internal space of the case body and an internal space of the ventilation portion.
With regard to claim 2, Martinchek teaches an inner seal member (seals 170 formed around aperture peripheries) configured to seal a position between the case body and the second end cover in an air-tight manner (environmental sealing) is provided between the plurality of first screw holes and the first opening (relative location as illustrated with upper seal in fig. 5) [0031, fig. 5].
With regard to claims 4 and 9, Martinchek teaches a placement hole (opening in upper corner of aperture 150SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach a cell voltage monitoring unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  Martinchek does not explicitly teach a voltage monitor however, in the same field of endeavor, Imanshi, teaches a controller and cell monitor located within a recess of a fuel cell housing that monitor voltage [0017-0018, fig. 2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage monitoring components of Imanshi with the apertures of Martinchek for the benefit of enabling monitoring of fuel cell conditions such as voltage [Imanshi 0017-0018].
Martinchek does not explicitly teach that a first screw hole penetrates through to a side surface of the placement hole or that an opening of the second screw hole in the side surface of the placement hole is not closed.  However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of helping to attach the end cover and only require a change in size of the screw hole or a rearrangement of parts to locate the placement hole closer to the screw hole.  See MPEP 2144 IV, VI.
With regard to claim 5, Martinchek teaches a first screw hole (central screw holes of upper screw holes seen in fig. 5) aligned with the placement hole in the stacking direction is closed on one side of the recess closer to the other (upper) end of the case body [0027, fig. 5].
With regard to claim 8, Martinchek teaches a recess (aperture 150 SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach an electrical equipment unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  This would obviate the use of controllers and sensors in aperture 150 SA since they would be required for diagnostic or maintenance functions.  Furthermore the use of electrical equipment such as controllers with fuel cells is well known in the art as evidenced by Imanshi, which teaches a controller (320) and service plug unit (340, capable of cutting off voltage) located within a recess of a fuel cell housing [0011, 0017, fig. 1-2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the controller and service plug unit of Imanshi with the aperture of Martinchek for the benefit of enabling monitoring of fuel cell conditions such as voltage and enabling a cut off of voltage to allow for servicing the fuel cell [Imanshi 0011, 0017-0019].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek, Imanshi, Yu, Homma, and Kobayashi as applied to claims 1-2, 4-5, and 8-9 above, and further in view of Naito et al. (US 2017/0170507 A1, hereafter Naito).
With regard to claims 6, Martinchek teaches a placement hole (opening in upper corner of aperture 150SA) that penetrates through the case body in a direction perpendicular to the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].
Martinchek teaches the use of bolt on covers and corresponding seals and a recess as detailed in the rejection of claim 1 above but does not explicitly teach a lid cover, plurality of third bolts and holes, or seal member sealing a position between the case body and lid cover.  However, this design is well known in the art as evidenced by Naito.  Naito teaches a fuel cell system with a lid cover (top cover plate 76), bolts (86) with corresponding holes (70), and a seal member (upper sealing member 100u) configured to seal a portion between the case and the lid provided between the bolt holes and case opening [0044, 0048, 0058, and fig. 2] and would be obvious to apply over the aperture/placement hole of Martinchek to allow for a reliable seal with a simple structure [Naito 0088].
With regard to claim 7, modified Martinchek would not explicitly teach that one of the first screw holes is in contact with one of the third screw holes or that one of the second screw holes is in contact with one of the third screw holes. However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of helping to attach the covers and only require a change in size of the screw holes or a rearrangement of parts to locate the holes closer to one another.  See MPEP 2144 IV, VI.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek, Imanshi, Yu, Homma, and Kobayashi as applied to claims 1-2, 4-5, and 8-9 above, and further in view of Finkelshtain et al. (US 2008/0003468 A1, hereafter Finkelshtain).
With regard to claim 10, Martinchek does not explicitly teach a projection or positioning hole.  However, in the same field of endeavor, Finkelshtain teaches the use of projections on a frame and recesses in a circuit board [0181].  It would have been obvious to one of ordinary skill in the art to use the projections and recesses of Finkelshtain with the recess and control unit of modified Martinchek for the benefit of allowing for proper positioning of the components [Finkelshtain 0181].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724